     Case 8:19-cv-02134-JVS-ADS Document 28 Filed 07/22/20 Page 1 of 1 Page ID #:154



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9    Damien Minna,                  )                 SACV 19-02134JVS(ADSx)
                                     )
10                                   )                 ORDER OF DISMISSAL UPON
                  Plaintiff,         )
11                                   )                 SETTLEMENT OF CASE
           v.                        )
12                                   )
                                     )
13    Overeasy, Inc, et al,          )
                                     )
14                Defendant(s).      )
                                     )
15    ______________________________ )
16
17          The Court having been advised by the counsel for the parties that the above-
18    entitled action has been settled,
19          IT IS ORDERED that this action be and is hereby dismissed in its entirety
20    without prejudice to the right, upon good cause being shown within 75 days, to reopen
21    the action if settlement is not consummated.
22
23    DATED: 7/22/20                         ___________________________
24                                                      James V. Selna
                                                     United States District Judge
25
26
27
28
